DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing devices configured to determine… in claim 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1-20 recites, a computer-implemented method (i.e., process), system (i.e., machine), and non-transitory computer-readable medium (i.e., article of manufacture or machine), comprising: determining, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system; detecting a pattern of behavior associated with a transportation provider device within the geographic area; comparing the pattern of behavior to a threshold; and based on the provider efficiency parameter and the comparison of the pattern of behavior to the threshold, causing a switch from an online mode to an offline mode, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the  transportation matching system, transportation provider device, one or more memory devices, one or more computing devices, determining, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching; detecting a pattern of behavior associated with a transportation provider within the geographic area; comparing the pattern of behavior to a threshold; and based on the provider efficiency parameter and the comparison of the pattern of behavior to the threshold, causing a switch from an online mode to an offline mode in the context of this claim encompasses a user identifying data, identifying a behavior of a driver, analyzing the behavior; determining a status selection based on the data and behavior. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using transportation matching system, transportation provider device, one or more memory devices, one or more computing devices. The transportation matching system, transportation provider device, one or more memory devices, one or more computing devices are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using transportation matching system, transportation provider device, one or more memory devices, one or more computing devices, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-6, 9-14, and 16-20 do not recite any further limitations that cause the claims to be patent eligible.  The limitations recite further details of the abstract idea and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The transportation matching system, transportation provider device, one or more memory devices, one or more computing devices of the claims are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, claims are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190154454 (“Verma”)).
As per claim(s) 1, 8, 15, Verma discloses a computer-implemented method comprising: 
determining, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system (see at least abstract, [0017]: network computing system can provide route data to the service provider's computer device that cause the computing device to display a turn-by-turn route map and/or directions that provides the service provider with mapping directions along the recommended route, and to sequential destination locations for the transport tasks (e.g., each respective pick-up and drop-off location of the dynamic expedition), [0019]: progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting), [0038]-[0040]: expedition proposal generator 120 can determine a set of expeditions from selected start locations that would effectively move service provider supply from low scoring (or oversupplied) service areas to higher scoring (or undersupplied) service areas, [0041]-[0042]: expedition proposal generator 120 can generate a set of static or dynamic expeditions based on the current supply/demand scores and historical supply/demand data 148 collected for the transport service region, and stored in the database; service area scoring engine 160 can generate a dynamic score for each service area based on current supply/demand conditions, as well as one or more forecasted supply demand scores based on the historical data 148 for each service area (e.g., a forecasted score for five or ten minutes into the future, and a forecasted score for an hour into the future), [0046], [0069]: network computing system 100 can score each service area based on real-time supply/demand conditions, claim 6: temporal constraint comprises a minimum average speed of the service provider along the real-time route recommendation given the current traffic conditions); 
detecting a pattern of behavior associated with a transportation provider device within the geographic area (see at least abstract, [0019]: progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting), [0033], claim 1: monitoring progress of the service provider against a set of expedition progression constraints for the corresponding dynamic expedition; and at expiration of the given amount of time, determining whether the service provider has satisfied the set of expedition progression constraints for the corresponding dynamic expedition, [0046]: the service provider profile 147 of the service provider 193 can comprise an efficiency and/or reliability score based on how efficient the service provider 193 is in providing transport services given traffic conditions and/or supply/demand conditions, how reliable the service provider 193 is accepting or canceling transport invitations, and the like. The service provider profile 147 can further store driving characteristics (e.g., classifying the service provider based on their average driving speed over time), a service provider rating as determined by previously serviced passengers, location or service area preferences, a traffic law compliance metric (e.g., indicating any traffic law violations or any propensity towards traffic law compliance or non-compliance), and the like); 
comparing the pattern of behavior to a threshold (see at least abstract, [0019]: The progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting). Each violation of the progression constraints can comprise a demerit or decreased performance metric in the dynamic expedition, [0021]-[0022]: if the service provider has received more than a threshold amount of demerits based on the set of progression constraints, then the dynamic expedition may be terminated for the service provider, [0052]-[0053]: when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition, [0046]: the service provider profile 147 of the service provider 193 can comprise an efficiency and/or reliability score based on how efficient the service provider 193 is in providing transport services given traffic conditions and/or supply/demand conditions, how reliable the service provider 193 is accepting or canceling transport invitations, and the like. The service provider profile 147 can further store driving characteristics (e.g., classifying the service provider based on their average driving speed over time), a service provider rating as determined by previously serviced passengers, location or service area preferences, a traffic law compliance metric (e.g., indicating any traffic law violations or any propensity towards traffic law compliance or non-compliance), and the like); and 
based on the provider efficiency parameter and the comparison of the pattern of behavior to the threshold, causing the transportation provider device to switch from an online mode to an offline mode (see at least abstract, [0019]: progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting). Each violation of the progression constraints can comprise a demerit or decreased performance metric in the dynamic expedition; expedition mode, [0021]-[0022]: if the service provider has received more than a threshold amount of demerits based on the set of progression constraints, then the dynamic expedition may be terminated for the service provider, [0052]-[0053]: when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition). 

As per claim(s) 3, 10, 17, Verma discloses wherein detecting the pattern of behavior comprises detecting a number of ride cancellations or ride-assignment lapses for the transportation provider device, and wherein comparing the pattern of behavior to the threshold comprises comparing the number of ride cancellations or ride-assignment lapses to a threshold number of ride cancellations or ride-assignment lapses (see at least abstract, [0019]: progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting). Each violation of the progression constraints can comprise a demerit or decreased performance metric in the dynamic expedition, [0021]-[0022]: if the service provider has received more than a threshold amount of demerits based on the set of progression constraints, then the dynamic expedition may be terminated for the service provider, [0052]-[0053]: when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition, [0046], [0074]).

As per claim(s) 4, 11, 18, Verma discloses wherein detecting the pattern of behavior comprises detecting a number of ride cancellations or ride-assignment lapses for the transportation provider device, and wherein comparing the pattern of behavior to the threshold comprises comparing the number of ride cancellations or ride-assignment lapses to a threshold number of ride cancellations or ride-assignment lapses (see at least abstract, [0019], [0021]-[0022], [0052]-[0053]: when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition, [0046], [0074]).

As per claim(s) 5, 12, 19, Verma discloses wherein detecting the pattern of behavior comprises detecting a number of ride cancellations or ride-assignment lapses for the transportation provider device, and wherein comparing the pattern of behavior to the threshold comprises comparing the number of ride cancellations or ride-assignment lapses to a threshold number of ride cancellations or ride-assignment lapses (see at least abstract, [0019], [0021]-[0022], [0052]-[0053]: progress monitoring engine 150 can issue background demerits (e.g., unseen by the service provider) or demerit notifications to the service provider 193 when the service provider 193 contravenes the set of expedition constraints. Additionally or alternatively, when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition, [0046], [0074]).

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Verma in view of US 20140140495 (“Ristock”).

As per claim(s) 2, 9, 16, Verma discloses wherein detecting the pattern of behavior comprises detecting an amount of idle time for the transportation provider device (see at least abstract, [0019]: progression constraints can factor in deviations from the recommended routes, temporal attributes of the provider (e.g., the driver takes a long time to accept transport invitations, drives unusually slowly, ignores invitations and/or other notifications, etc.), acceptance traits (e.g., indicating whether the service provider generally accepts or cancels invitations), and the like. For example, the progression constraints can require a minimum average speed along the recommended route given current traffic conditions (e.g., to prevent the service provider from simply pulling over and waiting). Each violation of the progression constraints can comprise a demerit or decreased performance metric in the dynamic expedition, [0021]-[0022]: if the service provider has received more than a threshold amount of demerits based on the set of progression constraints, then the dynamic expedition may be terminated for the service provider, [0052]-[0053]: when the service provider 193 contravenes or otherwise disregards the expedition (e.g., ignores the optimized route, cancels a transport task of the expedition, take unscheduled breaks, violates traffic laws, etc.) beyond a threshold level or exceeds a threshold number of demerits, the progress monitoring engine 150 can transmit a trigger notification to the service provider 193 that terminates the expedition, [0046], [0074]).
Verma does not explicitly disclose wherein comparing the pattern of behavior to the threshold comprises comparing the amount of idle time to a threshold idle time.
However, Ristock teaches does not explicitly disclose and wherein comparing the pattern of behavior to the threshold comprises comparing the amount of idle time to a threshold idle time (see at least abstract, [0016]: determining if an override condition is satisfied in response to one or more of: a contact center administrator setting a preference override; an idle time of the at least one of the one or more contact center agents exceeding an idle time threshold; a performance level of the at least one of the one or more contact center agents being below a performance threshold; or a service level of the contact center being below a service level threshold, [0091]-[0094], [0106]-[0107], [0135]-[0137]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Verma by incorporating the teachings of Ristock in order to improve routing performance. 

Claim(s) 6-7, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of US 20180012151(“Wang”).

As per claim(s) 6, 13, 20, Verma does not explicitly disclose determining a priority for transportation provider devices within the geographic area; and allowing one or more of the transportation provider devices to switch from the offline mode to the online mode in accordance with the priority.
However, Wang teaches determining a priority for transportation provider devices within the geographic area; and allowing one or more of the transportation provider devices to switch from the offline mode to the online mode in accordance with the priority (see at least abstract: service provider and customer may be matched based on favorites, preferred or regular and a dispatch matrix of preferences, limitations, and indicators. Customers and service providers may create favorites lists, preferred lists, and blacklists according to feedback with each other to enable customers to receive service from their favorite service providers and vice versa, and prevent service between customers and service providers when blacklisted. Customers and drivers may also negotiate prices for requested services based at least in part on supply and demand. The method provides for automatically scheduling transportation services in which service requests are received and automatically scheduled based on a partner driver arrangement using a micro-dispatch system without live dispatching agent involvement).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Verma by incorporating the teachings of Wang in order to give favorite service providers priority to accept service requests from their favorite customers. 

As per claim(s) 7, 14, Verma does not explicitly disclose wherein the priority is based on historical data associated with the transportation provider devices.
However, Wang teaches wherein the priority is based on historical data associated with the transportation provider devices (see at least abstract, [0023]: (ii) one or more driver profiles, each of the one or more driver profiles comprising driver information, the driver information comprising a geographic service region and at least one of optionally preset service limitations, service history, a favorites list, a blacklist, or historical data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Verma by incorporating the teachings of Wang in order to facilitate selecting a best match for a service request in a convenient and efficient way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190354114 (see at least [0019]: autonomous vehicle can be re-positioned while it is offline so that it is more likely to receive vehicle service assignments when it is activated with the service entity, thereby reducing the amount of potential idle data usage and vehicle downtime).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668